Citation Nr: 1744981	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-18 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chloracne, including as due to herbicide exposure.

2.  Entitlement to service connection for headaches, including as due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1965 to October 1967.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Muskogee, Oklahoma, which, in pertinent part, denied service connection for chloracne, headaches, and sleep apnea.  

The case was previously before the Board in April 2016, where the Board remanded the issues of service connection for chloracne, including as due to herbicide exposure, headaches, including as due to herbicide exposure, and sleep apnea, including as secondary to service-connected PTSD, for VA examinations.  The record reflects that in June 2016 the Veteran was afforded the relevant VA examinations, and that those examination reports have been associated with the record.  As such, the Board finds that the RO has substantially complied with the Board's remand directives and the issues on appeal ripe for adjudication.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to the herbicide Agent Orange.  

2.  The Veteran has been diagnosed with chloracne, a disease presumed to be associated with herbicide exposure under VA regulatory criteria. 

3.  The Veteran has a current diagnosis of migraine headaches.  

4.  The Veteran has not experienced "chronic" in-service symptoms of migraine headaches.  

5.  The Veteran has not experienced "continuous" symptoms of migraine headaches after service, including as due to presumed herbicide exposure.    

6.  Migraine headaches did not become manifest to a degree of 10 percent or more within one year after the date of separation from service.  

7.  Migraine headaches are not related to service, including as due to herbicide exposure during service.

8.  The Veteran has a current diagnosis of sleep apnea.

9.  The Veteran did not have respiratory injury or disease during service, and no sleep apnea symptoms manifested during service.  

10.  The currently diagnosed sleep apnea is not related to service.

11.  The currently diagnosed sleep apnea was not caused or worsened in severity by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for migraine headaches have not been met and may not be presumed to have been incurred in active military service, including as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2017).

3.  The criteria for service connection for sleep apnea, including as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for residual acne scars from chloracne, no further discussion of VA's duties to notify and to assist regarding this issue is necessary.

VA satisfied its duty to notify the Veteran in the development of the claim.  In August 2008, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the November 2010 rating decision from which this appeal arises.  Further, the issue was readjudicated in a May 2011 Statement of the Case (SOC), and a March 2017 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical examination when required.  In June 2016, VA obtained VA examination reports concerning whether the currently diagnosed sleep apnea was related to service, including as secondary to service-connected PTSD, and whether the migraine headaches were related to service, including as due to herbicide exposure.  The medical examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports reflect that the VA examiners reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record shows a current diagnosis of migraine headaches and a diagnosis of chloracne.  Migraine headaches (as an organic disease of the nervous system) and chloracne are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses. 

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," the evidence must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam has traditionally been not considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  The evidence had to demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with herbicide agent exposure.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension (C & P) Service).

While VA policy previously expressly excluded veterans who served in Blue Water Navy anchored in open deep-water harbors including Cam Ranh Bay, Vung Tau Harbor, and Da Nang Harbor from the presumption of herbicide exposure (see Training Letter 10-06, in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that this manner in which VA defined inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides and (2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").  

The Court in Gray held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327.  

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Chloracne

The Veteran has asserted that the August 2004 chloracne diagnosis is related to service, to including as due to herbicide exposure during service.  See August 2008 claim.  He contends that he was aboard a ship in Da Nang harbor, so should be considered as having been in the Republic of Vietnam.  

At the onset, the Board finds that the Veteran served in the Republic of Vietnam, so is presumed to have been exposed to herbicides.  Specifically, the enlisted performance record confirms that the Veteran served on the U.S.S. Catamount (LSD-17) from September 1966 to October 1967.  The ship conducted numerous troop, supply, and equipment landings at Da Nang, Vung Tau, and the Cua Viet River area on piers and with small boats from December 1965 to May 1969; therefore, the Veteran had service in Vietnam, so is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Next, the Board finds that the Veteran has been diagnosed with chloracne.  An August 2004 VA Agent Orange examination reflects diagnosed chloracne.   

The Board remanded the issue in April 2016 to help determine whether the Veteran had a current diagnosis of chloracne or residuals thereof.  A June VA 2016 examiner concluded that the Veteran did not have chloracne, but did not comment on or address the August 2004 diagnosis of chloracne.  For this reason, the June 2016 VA opinion is inadequate, does not comply fully with the Board's remand directives, and does not rely on a full and accurate history.   

The Board notes that the issue could be remanded yet again for a sufficient addendum opinion; however, due to the intermittent nature of skin disorders, the August 2004 diagnosis of chloracne, and given that there is not an opinion of record that recognizes this diagnosis and offers any medical explanation that the diagnosis is not valid, the Board finds that the evidence is, at minimum, in equipoise as to whether the Veteran has a current disability of chloracne, which is presumptively related to in-service herbicide exposure.  For these reasons, and after resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for chloracne under the regulatory provisions at 38 C.F.R. § 3.309(e) is warranted.  

Service Connection for Headaches

The Veteran asserted that the headaches are caused by service, including as due to herbicide exposure.  See August 2008 VA claim form.  

The evidence shows a current diagnosis of migraine headaches.  A June 2016 VA examination report reflects a diagnosis of migraine headaches.  The Board notes that "migraine" is commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often with photophobia.  Also, attacks are preceded by constriction of the cranial arteries, often with resultant prodromal sensory (especially ocular) symptoms.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran has not experienced "chronic" in-service symptoms of migraine headaches.  October 1967 service treatment records reflect the Veteran complained of a headache in conjunction with nausea, vomiting, reduced desire to eat and smoke, and was diagnosed with flu syndrome.  The Veteran was treated and the symptoms resolved.  The service treatment records are otherwise silent for any migraine headaches or headache related symptoms, including the October 1967 in-service examination, and the December 1963, August 1964, August 1965, and December 1968 reserve examinations.  Further, the Veteran denied any headache symptoms, or problems on the contemporaneous reports of medical history on the above examinations.

The service treatment records appear to be complete, and complaints of migraine headache symptoms, other than those related to the diagnosed flu syndrome above, would have been recorded had the Veteran sought treatment during service.  As discussed above, since the Veteran sought medical treatment during service for flu-like symptoms including dizziness and nausea, growth removal from upper eye lid, chest pain from trauma, the Veteran would have sought treatment for a migraine headaches, symptoms, or problems had such occurred during service.

The weight of the lay and medical evidence demonstrates that Veteran has not experienced "continuous" symptoms of migraine headaches after service.  At the June 2016 VA examination, the Veteran advanced having headaches starting in the early 1970s.  The VA and private (medical) treatment records do not reflect complaint or diagnosis of headaches until August 2004.  See August 2004 Agent Orange examination.

The approximately 27 year period between service and the Veteran's first contemporaneous report or diagnosis of migraine headaches is one factor that, along with other factors in this case that include multiple occasions when giving histories that asked or where it was appropriate to report onset in relation to service, weighs against a finding of continuous symptoms since service from which service incurrence would be presumed.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the post-active duty December 1968 reserve examination report (negative for symptoms, complaints, diagnoses, or treatment of headaches), the absence of headaches as reported in private treatment records, and the Veteran's denial of headaches recorded in June 1993 private treatment records.  See April 1990 to June 2004 private treatment records.  

Additionally, the evidence does not show that migraine headaches manifested within one year of service separation.  Specifically, the Veteran did not complain of any migraine headaches at the December 1968 reserve examination following active duty, and the examination report is silent for any headache related findings.  Further, by the Veteran's own lay history at the June 2016 VA examination, no headache symptoms are claimed to have manifested until approximately the early 1970s.

On the question of relationship (nexus) between the current migraine headaches and service, including as due to herbicide exposure, after a review of the record, including statements made by the Veteran, the June 2016 VA examiner opined that it was less likely than not that the Veteran's migraine headaches were due to service, including herbicide exposure.  The VA examiner reasoned that there was no medical evidence of migraine headaches during service, no medical evidence of complaints of migraine headaches until August 2004, 27 years after service separation, and no medical evidence of a nexus between service and the migraine headaches; therefore the migraine headaches were not related to service.  The VA examiner reviewed the claims file, interviewed and examined the Veteran in person, and considered a full and accurate medical history, including the Veteran's statements; therefore, the Board finds the June 2016 VA examiner's opinion to be adequate and highly probative.

While the Veteran is competent to report symptoms of migraine headaches, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current migraine headaches.  Although the Veteran has asserted that the migraine headaches are related to service, he is a lay person and, under the facts of this case, which include no chronic in-service symptoms and no continuous post-service symptoms until a few years after service in the 1970s, does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current migraine headaches.  The etiology of the Veteran's migraine headaches is a complex medical etiological question dealing with the nervous system in addition to the relationship between active service and in-service herbicide exposure.  

For these reasons, the Board finds that the weight of the evidence is against direct and/or presumptive service connection for migraine headaches under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran has advanced that sleep apnea, which was diagnosed in November 2010, originated in active service, or is due to the service-connected PTSD.  At the June 2016 VA examination, the Veteran reported that symptoms of waking frequently and gasping for air at night occurred during service. 

At the onset, the Board finds that the Veteran has a current diagnosis of sleep apnea.  Specifically, November 2010 VA treatment records reflect the diagnosis of sleep apnea following an October 2010 sleep study.  

After review of the evidence, both lay and medical, the Board finds that the weight of the evidence is against the Veteran having a respiratory injury or disease during service, or having sleep apnea symptoms during service.  The service treatment records are silent for any complaint, symptom, diagnosis, or treatment of sleep apnea.  

The service treatment records appear to be complete, and complaints of sleep apnea symptoms would have been recorded had the Veteran sought treatment during service.  As discussed above, the Veteran sought medical treatment during service for flu-like symptoms including dizziness and nausea (diagnosed as flu syndrome), growth removal from upper eye lid, and chest pain from trauma; therefore, the Veteran would have sought treatment for a sleep condition, symptoms, or problems, including excessive snoring, daytime hypersomnolence, or difficulty sleeping.  

"Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
118 (32nd ed. 2012).  As discussed above, during service the Veteran experienced headaches, nausea, and vomiting, which were diagnosed as flu syndrome.  Further, the in-service examination and reserve examinations were silent for symptoms of sleep apnea and sleep problems, and the Veteran denied sleep apnea symptoms and sleep problems on the contemporaneous reports of medical history.

After review of the evidence, both lay and medical, the Board finds that the evidence weighs against the current sleep apnea being related to service or to the service-connected PTSD.  The Veteran was afforded a VA examination in June 2016.  The June 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was due to service, or was due to service-connected PTSD.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The VA examiner reasoned that there was no medical evidence of sleep apnea during service, and that there was no medical evidence or complaints of sleep apnea until August 2010 (that led to the October 2010 sleep study and November 2010 diagnosis); therefore, the sleep apnea was not related to service.  

On the service connection question of sleep apnea as secondary to service-connected PTSD, the June 2016 VA examiner opined that sleep apnea was less likely than not caused by or aggravated by the Veteran's service-connected PTSD.  The June 2016 VA examiner, after reviewing the evidence and the relevant medical literature, reasoned that (1) sleep apnea is a physical disease involving the muscle tone of the throat and the collapsing of soft tissue in the throat that obstructs breathing during sleeping, (2) PTSD is a mental health disorder that is unrelated to the obstruction of the airway or sleep apnea, and (3) medication used to treat PTSD does not cause or aggravate sleep apnea; therefore, there is no etiological link between the service-connected PTSD and sleep apnea, and the sleep apnea was not 

caused by or aggravated by the service-connected PTSD.  The June 2016 VA examiner for sleep apnea reviewed the electronic claims file, interviewed the Veteran, considered the Veteran's contentions and a full and accurate medically history; therefore, the Board finds these opinions adequate and highly probative.

As a lay person, the Veteran is competent to report some past and current sleep apnea symptoms; however, in this particular case, where sleep apnea is not reported or shown until years after service separation, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current sleep apnea and active service, or regarding the relationship between the current sleep apnea and service-connected PTSD.  Such an opinion as to causation of sleep apnea, including as due to PTSD, beginning years after service, involves making findings based primarily on medical knowledge of the etiology of sleep disorders and is a complex medical etiological question dealing with the respiratory system (soft tissue and muscles of the throat) and psychiatric disorders, in order to relate sleep apnea to service, including as due to PTSD.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing the complexity of a nexus between a psychiatric disorder and a physical disorder); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). 

For these reasons, the Board finds that the weight of the evidence is against direct and secondary service connection for sleep apnea, and against secondary service connection as to service-connected PTSD, under the provisions of 38 C.F.R. 

§§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chloracne is granted.

Service connection for headaches, including as due to herbicide exposure, is denied.

Service connection for sleep apnea, including as secondary to service-connected PTSD, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


